Title: To Thomas Jefferson from William Carmichael, 19 August 1791
From: Carmichael, William
To: Jefferson, Thomas



Sir
Madrid 19th Augt 1791

Mr. Cassenave who means to establish a commercial house at Alexandria in your State will have the honor to present you this Letter. He is strongly recommended to me by the House of Messrs.  Drouillet Capital Banquers here and who have always been disposed to render me and every American who has come hither every service pecuniary or friendly in their Power. I flatter myself that you will favor this Gentleman and his Partner with your kind Notice. They are perfect Strangers in our Country but they go there with the fixed Determination of becoming usefull Citizens with a Capital (as I am Informed) which may be advantageously employed in the Extension of our Commerce. From the knowledge which I have of your Liberal Manner of thinking, I have taken the Liberty of giving Mr. Cassenave this Letter and have the honor to be with the highest Esteem & respect Your Most Obedt & Hle. Sert,

Wm. Carmichael

